oO Oo nN DO OH FP WW N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-00659-MMD-CLB Document6 Filed 12/19/19 Page 1of3

AARON D. FORD

Attorney General

BRANDON R. PRICE

Senior Deputy Attorney General

Nevada Bar No. 11686

SCOTT H. HUSBANDS

Nevada Bar No. 11398

State of Nevada

Office of the Attorney General

5420 Kietzke Lane, Suite 202

Reno, NV 89511

(775) 687-2121 (phone)

(775) 688-1822 (fax)

Email: bprice@ag.nv.gov
shusbands@ag.nv.gov

Attorneys for Defendants, State of Nevada

ex rel. its Department of Corrections and

Perry Russell

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

RON SCHRECKENGOST, an individual,
and ELIZABETH WALSH, an individual,

Plaintiffs,
V.

THE STATE OF NEVADA, ex rel. the
NEVADA DEPARTMENT OF
CORRECTIONS, and PERRY RUSSELL,
an individual,

Defendants.

 

 

Defendants, STATE OF NEVADA ex rel. its DEPARTMENT OF CORRECTIONS
(“NDOC”) and PERRY RUSSELL (“Russell”), by and through their attorneys, AARON D.
FORD, Attorney General for the State of Nevada, BRANDON R. PRICE, Senior Deputy
Attorney General, and SCOTT H. HUSBANDS, Deputy Attorney General, pursuant to LR IA 6-
1, LR IA 6-2, hereby submit their Stipulation, Request, and Order Extending Time to Answer or
Otherwise Respond to Plaintiffs’ First Amended Complaint. This is the first request for an

extension of time to file an answer or otherwise respond to Plaintiffs’ First Amended

Complaint.

Case No. 3:19-cv-00659-MMD-CLB

STIPULATION, REQUEST, AND
ORDER EXTENDING TIME TO

ANSWER OR OTHERWISE RESPOND
TO PLAINTIFFS’ FIRST AMENDED
COMPLAINT

(FIRST REQUEST)

 
co Oo moO HN DEN AW PP WY NO

NO NO NO PN NY NY NY NN NO HH HF YF Fe FEF EF Ee OOO ESO eel
oo NN DO UN BRB WY NYO | OD Oo Fe HD DH HA FSF WD NY

 

 

Case 3:19-cv-00659-MMD-CLB Document6 Filed 12/19/19 Page 2 of 3

Plaintiffs, RON SCHRECKENGOST and ELIZABETH WALSH (collectively
“Plantiffs”), filed a Complaint (ECF No. 1) on October 30, 2019. Plaintiffs filed a First
Amended Complaint (ECF No. 3) on December 4, 2019. Plantiffs’ First Amended Complaint is
78 pages in length, contains 342 allegations, and a total of 16 claims for relief. Defendants were
served the First Amended Complaint on December 16, 2019. The deadline for Defendants to
answer or otherwise respond to the First Amended Complaint is January 6, 2020.

Due to the length and complexity of the First Amended Complaint, defense counsel’s
pre-existing professional obligations, and Senior Deputy Attorney General Price’s previous
scheduled vacation during the holidays (December 23-26, 2019), Defendants need additional
time to prepare a responsive pleading or otherwise respond by motion to Plaintiffs’ First
Amended Complaint.

Upon agreement by and between all the parties, through their respective counsel, the
undersigned counsel requests that this Court grant Defendants a 30-day extension of time, up to
and including, February 5, 2020, to file an answer or otherwise respond by motion to Plaintiffs’
First Amended Complaint.

///
///
///
///
//1
///
//f
///
///
///
//1
///
///

 
oO Oo SN WB WO FF WD NO

NO NO HN KN NO NO NO NYO —O mm
oN BO A BP WN KF DO CO OH SN DO OH Be WD NY KS OS

 

 

Case 3:19-cv-00659-MMD-CLB Document6 Filed 12/19/19 Page 3 of 3

By entering into this stipulation, none of the parties waive any rights they have under

statute, law, or rule with respect to Plaintiffs’ First Amended Complaint.

DATED: December 19, 2019

 

 

 

AARON D. FORD THE GEDDES LAW FIRM, P.C.
Attorney General
By: __ /s/ Brandon R. Price By:__/s/ William J_ Geddes

BRANDON R. PRICE WILLIAM J. GEDDES, Esq.

Senior Deputy Attorney General Nevada Bar No. 9027

Nevada Bar No. 11686 KRISTEN R. GEDDES, Esq.

SCOTT H. HUSBANDS Nevada Bar No. 9027

Deputy Attorney General 8600 Technology Way, Suite 107

Nevada Bar No. 11398 Reno, NV 89521

Office of the Attorney General (775) 853-9455 (phone)

5420 Kietzke Lane, Suite 202 (775)299-5337 (fax)

Reno, NV 89511 Email: Will@TheGeddesLawFirm.com
(775) 687-2121 (phone) Kristen@TheGeddesLawFirm.com
(775) 688-1822 (fax) Attorneys for Plaintiffs, Ron Schreckengost
Email: bprice@ag.nv.gov and Elizabeth Walsh

shusbands@ag.nv.gov

Attorneys for Defendants, State of Nevada
ex rel. its Department of Corrections and
Perry Russell

ORDER

ITIS SO ORDERED.

   
    

D STATES MAGISTRATE JUDGE

Dated: L Z/. 22} ZOTT

 
